          Case 1:19-cv-12539-PBS Document 13 Filed 02/18/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

    BLOCK & LEVITON LLP,

                            Plaintiff,

            v.                                       Civil Action No. 1:19-cv-12539-PBS
    FEDERAL TRADE COMMISSION,

                            Defendant.



                          MOTION BY FACEBOOK, INC. TO INTERVENE

        Facebook, Inc. respectfully moves the Court for leave to intervene in this case pursuant to

Rule 24 of the Federal Rules of Civil Procedure. Facebook seeks intervention as of right

pursuant to Rule 24(a)(2), or in the alternative, permissive intervention under Rule 24(b)(1)(B),

in order to assert the defense set forth in Facebook’s Answer, filed with this Motion, and to

participate fully in this action.

Dated: February 18, 2020                     Respectfully submitted,

                                             GIBSON, DUNN & CRUTCHER, LLP
                                             By: /s/ Joshua S. Lipshutz
                                             Joshua S. Lipshutz (BBO No. 675305)
                                             jlipshutz@gibsondunn.com
                                             GIBSON, DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue, N.W.
                                             Washington, DC 20036-5306
                                             Telephone: 202.955.8500
                                             Facsimile: 202.467.0539

                                             Attorneys for Intervenor Facebook, Inc.




                                                 .
          Case 1:19-cv-12539-PBS Document 13 Filed 02/18/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2020, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing.


                                                           By: /s/ Joshua S. Lipshutz
                                                               Joshua S. Lipshutz




                                                 2
